OPINION
PER CURIAM.
Petitioner, Steven Broder, appeals the order of the district court dismissing his petition for a writ of habeas corpus filed pursuant to U.S.C. § 2254. In 1992, Petitioner was convicted of four counts of first degree criminal sexual conduct and was sentenced to concurrent terms of imprisonment of eight to twenty years. In his federal habeas petition, Petitioner asserted that: 1) he was denied due process because the trial court denied a discovery request and thus impaired his ability to cross-examine witnesses; 2) his convictions were obtained through the solicitation and admission of perjured testimony; 3) his convictions were based on insufficient evidence; 4) he was denied due process of law by the improper admission of hearsay testimony; and 5) he is entitled to a new trial based on newly discovered evidence. *426In dismissing the petition, the district court held that Petitioner procedurally defaulted his first three claims in state court, and that his fourth and fifth claims did not provide a basis for habeas relief. The district court further found that each of these claims failed on the merits.
After careful review and consideration of both parties’ briefs, the record, and relevant case law, we conclude that the district court did not err as a matter of law in reaching its conclusions, and agree entirely with the reasoning and the result reached in the district court’s opinion. Because no jurisprudential purpose would be served by the issuance of a separate opinion on appeal, we affirm based upon the well-reasoned opinion of the district court. Accordingly, the decision of Judge Bernard A. Friedman of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order dated September 22, 1998.